                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               COOKEVILLE DIVISION

IN RE:                                                  )
                                                        )
DAVID MICHAEL HEITMAN and                               )   BK No. 19-05320-RM2-7
MISTY RENEE HEITMAN,                                    )
                                                        )
       Debtor(s).                                       )

            TRUSTEE’S OBJECTION TO MOTION FOR RELIEF FROM STAY

       Comes now the trustee in the above captioned case, Erica R. Johnson, by and through

counsel, and objects to the Motion for Relief from Automatic Stay regarding real property

located at 308 4th Avenue South, Baxter, Tennessee 38544 (the “Property”) filed by Specialized

Loan Servicing, LLC (the “Movant”), and would further state:

       1.      David Michael Heitman and Misty Renee Heitman (the “Debtors”) commenced

the above-captioned case by filing a voluntary chapter 7 petition on August 19, 2019.

       2.      Erica R. Johnson is the duly appointed and acting trustee in this chapter 7 case

(the “Trustee”).

       3.      The Property is property of the bankruptcy estate pursuant to 11 U.S.C. §541.

       4.      Pursuant to an initial valuation obtained from the website www.zillow.com, the

value of the Property is approximately $70,000.00.

       5.      The Trustee’s realtor has not had an opportunity to inspect and value the Property

to either confirm or deny the initial valuation.

       6.      The Trustee’s realtor is in the process of making arrangements with the Debtors to

inspect and value the Property.

       7.      Pursuant to the initial valuation, the Trustee believes there is sufficient equity in the




Case 2:19-bk-05320        Doc 17    Filed 11/15/19 Entered 11/15/19 16:27:57               Desc Main
                                    Document     Page 1 of 2
Property to sell on behalf of the bankruptcy estate.

         8.       Therefore, relief from the stay should not be granted.

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the Motion for Relief

from Stay be denied; and for such other relief as the Court deems just and proper.

                                                      Respectfully submitted,

                                                      /s/ Erica R. Johnson
                                                      Erica R. Johnson (BPR No. 30939)
                                                      ERICA R. JOHNSON,
                                                      ATTORNEY AT LAW, PLLC
                                                      8161 Highway 100, Suite 184
                                                      Nashville, Tennessee 37221
                                                      (615) 347-5869 – Telephone
                                                      erica@erjlaw.com – Email
                                                      Attorneys for Trustee



                                          CERTIFICATE OF SERVICE

         I hereby certify that I have forwarded a true and exact copy of the foregoing document, either electronically
via ECF email or by U.S. Mail, to the US TRUSTEE, OFFICE OF THE UNITED STATES TRUSTEE,
ustpregion08.na.ecf@usdoj.gov; Alexandra Bradley, Attorney for Movant, abradley@thewilsonlawfirm.com;
Lefkovitz and Lefkovitz, PLLC, Attorneys for Debtors, slefkovitz@lefkovitz.com; David Michael Heitman, 356 E.
Bangham Road, Cookeville, TN 38501; and Misty Renee Heitman, 356 E. Bangham Road, Cookeville, TN 38501
on the 15th day of November, 2019.

                                                      /s/ Erica R. Johnson
                                                      Erica R. Johnson




Case 2:19-bk-05320           Doc 17       Filed 11/15/19 Entered 11/15/19 16:27:57                      Desc Main
                                          Document     Page 2 of 2
